328 F.2d 884
Inez GILPINv.Jennie M. SHERR, also known as Jean Mellon andJames WALLSv.Lester HARRIS and Barbara Harris James Walls, Appellant.
No. 14537.
United States Court of Appeals Third Circuit.
Argued January 23, 1964.
Decided March 12, 1964.

Michael Shekmar, Philadelphia, Pa., (Leon A. Mankowski, Philadelphia, Pa., on the brief), for appellant.
Philip Richman, Philadelphia, Pa., for appellee Harris.
Before BIGGS, Chief Judge, and FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
Upon an examination of the record in this case, it appears clearly that under the provisions of Rule 54(b), Fed.R.Civ. Proc., 28 U.S.C., there is no order terminating the action as to any of the claims or parties. The appellant has not seen fit to attempt to make use of the provisions of Section 1292(b), Title 28, U.S.C. Since this court is without jurisdiction to entertain the appeal, it will be dismissed.